DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Jachimowicz et al. (US Patent No. 4,995,718) discloses an alignment module (Figure 2, element 50), comprising: a dichroic mirror (Figure 2, element 22), adapted to reflect a first beam (Figure 2, element 20) with a first polarization state (i.e. “S” polarized), and allow passing of the second beam (Figure 2, element 26) with a second polarization state (i.e. linear polarizations may be converted to circular polarizations; column 3, lines 57-60) and a third beam (Figure 2, element 16); a dichroic mirror (Figure 2, element 28) disposed on a side of the dichroic mirror (Figure 2, element 22), and adapted to reflect the second beam (Figure 2, element 26) and allow passing of the third beam (Figure 2, element 16); a first light source (Figure 2, element 18) disposed on the other side of the dichroic mirror (Figure 2, element 22), and adapted to output the first beam (Figure 2, element 20) toward the dichroic mirror (Figure 2, element 22); a second light source (Figure 2, element 24) disposed on the side of the dichroic mirror (Figure 2, element 22) opposite (i.e. diametrically opposed) to the first light source (Figure 2, element 18), and adapted to output the second beam (Figure 2, element 26) so that the second beam (Figure 2, element 26) with the first polarization state (i.e. “S” polarized) arrives the dichroic mirror (Figure 2, element 22); and a third light source (Figure 2, element 14).  However, Jachimowicz et al. and the prior art of record neither shows not suggests an alignment module comprising a phase retarding component disposed between the polarized dichroic mirror and the dichroic mirror, a polarization state of the second beam being transformed by passing the phase retarding component; and a third light source, the phase retarding component being disposed between the third light source and the polarized dichroic mirror, the third light source being adapted to output the third beam toward the polarized dichroic mirror by passing through the dichroic mirror and the phase retarding component.
Regarding claim 5, Jachimowicz et al. (US Patent No. 4,995,718) discloses an alignment module (Figure 2, element 50), comprising: a first dichroic mirror (Figure 2, element 22), adapted to reflect a first beam (Figure 2, element 20) with a first polarization state (i.e. “S” polarized), and allow passing of the first beam, a second beam (Figure 2, element 26) and a third beam (Figure 2, element 16); a dichroic mirror (Figure 2, element 28) disposed on a side of the first dichroic mirror (Figure 2, element 22), and adapted to reflect the first beam (Figure 2, element 20), and allow passing of the third beam (Figure 2, element 16).  However, Jachimowicz et al. and the prior art of record neither shows not suggests an alignment module comprising a first phase retarding component disposed between the first polarized dichroic mirror and the dichroic mirror, a polarization state of the first beam being transformed by passing the first phase retarding component; a second polarized dichroic mirror disposed on a side of the dichroic mirror opposite to the first phase retarding component, and adapted to reflect the second beam with a first polarization state and the third beam with a first polarization state, and allow passing of the second beam with a second polarization state and the third beam with a second polarization state.
Regarding claim 15, Jachimowicz et al. (US Patent No. 4,995,718) discloses an alignment module (Figure 2, element 50), comprising: a first dichroic mirror (Figure 2, element 22), adapted to reflect a first beam (Figure 2, element 20) with a first polarization state (i.e. “S” polarized), and allow passing of the first beam, a second beam (Figure 2, element 26) and a third beam (Figure 2, element 16); a dichroic mirror (Figure 2, element 28) disposed on a side of the first dichroic mirror (Figure 2, element 22), and adapted to reflect the first beam (Figure 2, element 20), and allow passing of the third beam (Figure 2, element 16).  However, Jachimowicz et al. and the prior art of record neither shows not suggests an alignment module comprising a first phase retarding component disposed between the first polarized dichroic mirror and the first dichroic mirror, a polarization state of the first beam being transformed by passing the first phase retarding component; a second polarized dichroic mirror disposed on a side of the first dichroic mirror opposite to the first phase retarding component, and adapted to reflect the second beam with a first polarization state, and allow passing of the third beam and the second beam with a second polarization state; a second phase retarding component disposed between the second polarized dichroic mirror and the second dichroic mirror, a polarization state of the second beam being transformed by passing the second phase retarding component; a third light source disposed on a side of the second dichroic mirror opposite to the second polarized dichroic mirror, and adapted to output the third beam toward the second polarized dichroic mirror by passing through the second dichroic mirror and the second phase retarding component.
Regarding claim 18, Jachimowicz et al. (US Patent No. 4,995,718) discloses an alignment module (Figure 2, element 50), comprising: a dichroic mirror (Figure 2, element 22), adapted to allow passing of a first beam (Figure 2, element 20) and a second beam (Figure 2, element 26) with a second polarization state (i.e. “P” polarized is achieved by element 46; column 3, lines 32-33), and reflect the second beam (Figure 2, element 26) with a first polarization state (i.e. “S” polarized) and a third beam (Figure 2, element 16); a dichroic mirror (Figure 2, element 28) disposed on a side of the dichroic mirror (Figure 2, element 22), and adapted to allow passing of the first beam (Figure 2, element 20) and the third beam (Figure 2, element 16), and reflect the second beam (Figure 2, element 26).  However, Jachimowicz et al. and the prior art of record neither shows not suggests an alignment module comprising a phase retarding component disposed between the polarized dichroic mirror and the dichroic mirror, a polarization state of the second beam being transformed by passing the phase retarding component; a second light source disposed on the other side of the polarized dichroic mirror opposite to the dichroic mirror and the phase retarding component, and adapted to output the second beam so that the second beam with the second polarization state arrives the polarized dichroic mirror; and a third light source, the phase retarding component being disposed between the third light source and the polarized dichroic mirror, the third light source being adapted to output the third beam toward the polarized dichroic mirror by passing through the dichroic mirror and the phase retarding component.
Regarding claims 2-4, 6-14, 16-17 and 19-20, the claims are allowable based on their dependence from allowable claims 1, 5, 15 and 18 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wong et al. (WO 2013/016163 A2) discloses an illumination module has a light collimator to collimate light beams from light sources. The dichroic mirrors reflect collimated light beams towards combined output region. The reflective polarizers are provided between light collimators and dichroic mirrors respectively. The reflective polarizer is perpendicular to collimated light beams and aligned to pass in a polarization direction respectively. The reflective polarizers cooperate to recycle orthogonal polarization direction of collimated light beams.
Tzong et al. (US Pub. No. 2006/0244871 A1) teaches a system having a half wavelength retardation plate between the dichroic mirror and reflecting prism, to change the polarization state of light beam from the mirror. A modulator has reflective-type liquid crystal panel beside the polarizing beam splitter, and reflection-type liquid crystal panels at either sides of dichroic prism for modulating the single and dual primary color lights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
04/23/2022